DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mr. Steven Chang on February 17th, 2021.
The application has been amended as follows:
IN THE CLAIMS:
--Claim 1. (Currently Amended) A bladed wheel with variable pitches comprising: a plurality of blades, each with a variable pitch along an axis of rotation of a blade and each having a root, the plurality of blades comprising a first blade and a second blade; and a plurality of rotor connection shafts, each rotor connection shaft having a foot and a head, the root of each blade being mounted on the head of a corresponding rotor connection shaft through a pivot so as to allow the rotation of each blade along the blade rotation axis, wherein the first blade has a first tilt of the axis of rotation, such that the blade rotation axis of the first blade is tilted in a fixed way with respect to a radial axis of the bladed wheel passing through the foot of the corresponding rotor connection shaft, and the second blade has a second tilt of the axis of rotation different from the first tilt of the axis of rotation so as to present an untuning between the first blade and the second blade for at least one pitch, wherein the first tilt of the axis of rotation comprises a tangential tilt component in a plane of the bladed wheel.—
Claim 2 has been cancelled.
Allowable Subject Matter
Claims 1 and 3-13 allowed.
The following is an examiner’s statement of reasons for allowance: 
The art of record fails to teach the combination of first and second blades of a rotor tilted in a fixed way with respect to the radial axis of the blade wheel passing through the foot of the corresponding connection shaft, the first and second tilt of the axis being different from one another to present an untuning, and the first tilt axis comprises a tangential tilt component in a plane of the bladed wheel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN D SEABE whose telephone number is (571)272-4961.  The examiner can normally be reached on Monday-Friday, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN D SEABE/Primary Examiner, Art Unit 3745